Citation Nr: 0208469	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  00-06 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for thrombocytosis and 
myelodysplasia.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The evidence of record indicates that the veteran had active 
service from September 1999 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


REMAND

The veteran maintains that service connection is warranted 
for his thrombocytosis and myelodysplasia because they 
originated in service.  He contends that there is no 
evidentiary basis for the RO's conclusion that the condition 
preexisted service.

The Board notes that the veteran, in his substantive appeal, 
requested a hearing before a hearing officer at the RO.  A 
hearing was scheduled in April 2000, but the veteran was 
unable to attend and requested rescheduling.  His hearing was 
rescheduled for June 2000.  The RO subsequently received a 
letter from the veteran's representative, indicating that he 
was unavailable for the scheduled date and requesting further 
rescheduling.  A note in the claims folder indicates that the 
RO contacted the veteran's representative in February 2002 to 
determine whether the veteran wanted a local hearing.  A 
later notation indicates that the veteran's representative 
was unable to contact the veteran, and that the RO should 
proceed with the veteran's appeal.  There is no indication 
that the RO attempted to contact the veteran in order to 
clarify his desire for a local hearing.

The Board sent a letter to the veteran in May 2002 to clarify 
his desire for a hearing.  He was instructed that if he 
failed to respond, the Board would assume that he wished a 
hearing at the RO and would remand his claim for such a 
hearing.  The veteran has not responded to this letter.

The Board further notes that additional service medical and 
personnel records may be available.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should schedule the veteran 
for a hearing before a Decision Review 
Officer.

2.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers who may possess additional 
records supportive of his claim.  On 
receipt of the requested information and 
any necessary authorization, the RO 
should attempt to obtain a copy of all 
indicated records.

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
records. 

4.  The RO should request additional 
service medical records pertaining to 
evaluation or treatment of the veteran 
for thrombocytosis and myelodysplasia and 
pertaining to his discharge from service.  
It should also request any service 
personnel records pertaining to the 
circumstances of the veteran's discharge 
from service.  The RO should also request 
the veteran to provide a copy of any such 
records in his possession.

5.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of the 
veteran's thrombocytosis and 
myelodysplasia.  The veteran should be 
properly notified of the date, time, and 
location of the examination.  The claims 
folder must be provided to the examiner 
for review.

All indicated studies should be performed 
and all findings should be reported in 
detail.  

The physician should be requested to 
review the results of the examination 
along with all material in the veteran's 
claims file, and provide an opinion as to 
whether his thrombocytosis clearly and 
unmistakably existed prior to service.  

If the examiner concludes that the 
veteran's thrombocytosis clearly and 
unmistakably existed prior to service, he 
should provide an opinion as to whether 
it is at least as likely as not that such 
disability increased in severity during 
service.  If so, the examiner should 
provide an opinion as to whether the 
service increase was clearly and 
unmistakably due to natural progress.  

The rationale for all opinions expressed 
should be clearly set forth in a typed 
examination report.

6.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's claim.

7.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


